UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7217


JESSE VERNON LALONE,

                    Plaintiff - Appellant,

             v.

SHERIFF PHILLIP THOMPSON; WAYNE OWENS, Director; JOSEPH
JOHNSON, Major; SANDRA LOWE, Sergeant,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Henry M. Herlong, Jr., Senior District Judge. (2:18-cv-03232-HMH)


Submitted: April 30, 2020                                         Decided: May 7, 2020


Before KEENAN and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse Vernon LaLone, Appellant Pro Se. J.W. Nelson Chandler, CHANDLER &
DUDGEON LLC, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jesse Vernon LaLone appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2018) complaint. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised LaLone that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of the recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 155 (1985). LaLone argues on appeal that he properly

objected to all portions of the magistrate judge’s report. We disagree. Although LaLone

received proper notice and filed timely objections to the magistrate judge’s

recommendation, he has waived appellate review of his due process claim because the

objections were not specific to the particularized legal recommendations made by the

magistrate judge relating to the availability of postconviction remedies. See Martin, 858
F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate judge’s report, a

party must object to the finding or recommendation on that issue with sufficient specificity

so as reasonably to alert the district court of the true ground for the objection” (internal

quotation marks omitted)).



                                             2
       We also conclude that, although LaLone specifically objected to the sovereign

immunity question, he has forfeited appellate review of that issue because he makes no

argument in his informal brief on appeal that such immunity is inapplicable or otherwise

waived. See 4th Cir. R. 34(b).

       Accordingly, we affirm the judgment of the district court. We deny LaLone’s

motion to appoint counsel, and we dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            3